Appeal by defendant from a judgment of the Supreme Court, Queens County (Agresta, J.), rendered September 15, 1981, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The argument made by defendant with respect to the supplemental charge has not been preserved for appellate review as a matter of law and we decline to reach the issue in the interest of *932justice (see, People v Pagan, 45 NY2d 725). Defendant’s other contentions have been considered and found to be without merit. Titone, J. P., O’Connor, Rubin and Lawrence, JJ., concur.